Citation Nr: 1711763	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  05-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and delusional disorder, grandiose type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from November 1980 through November 1984 with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which reopened the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, but denied service connection on the merits.

In January 2011, the Board agreed that new and material evidence was received and reopened the Veteran's claim.  The underlying service connection issue was remanded for further development, to include:  obtaining service records from the Veteran's reserve service through November 2009; making efforts to verify the Veteran's dates of active duty service and periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA); obtaining service treatment records associated with such duty; obtaining records for VA treatment received by the Veteran since July 27, 2010; arranging the Veteran to undergo a new VA psychiatric examination; and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).

The AOJ has undertaken efforts to perform the development ordered above.  For the reasons discussed below, however, still additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Read together, a March 1988 VA treatment record and a handwritten statement from that same month from R.M.S., indicate that the Veteran sought treatment for back pain symptoms that were apparently associated with an incident in which the Veteran was approached by police officers at gunpoint and arrested falsely in an apparent case of mistaken identity.  In addition to receiving treatment for his back, he was given a diagnosis of anxiety.  Subsequent VA and private treatment records and a June 1993 VA examination show that after an approximate five year hiatus, the Veteran began undergoing psychiatric treatment again in 1993.  More recent records show that the Veteran is presently receiving ongoing VA treatment for diagnosed delusional disorder, not otherwise specified (NOS).

Pursuant to the Board's prior remand, the Veteran was afforded a VA psychiatric examination in March 2015.  The examiner's findings and conclusions from that examination are supplemented by addendum opinions provided in October 2015 and April 2016.  The examiner addressed questions concerning whether the Veteran's delusional disorder, NOS are related etiologically to his active duty service, and alternatively, was caused or aggravated by his service-connected disabilities.  The examiner was unable to opine as to whether the delusional disorder had its onset during the Veteran's service without resorting to speculation.

Before relying on an opinion phrased in terms of speculation, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  A speculative medical opinion is inadequate if the examiner does not indicate whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id. at 390.

The examiner noted that there did seem to be inaccuracies in the Veteran's personnel record, to include one letter describing him as an exemplary airman who deserves promotion, but his personnel records show that he continually failed training courses and was unable to advance.  However, it is unclear why this information makes it impossible for the examiner to offer an opinion without resort to speculation.  Accordingly, the claims file should be returned for a clarifying opinion.  38 C.F.R. § 3.159(c)(4) (2016).

Prior to obtaining the requested addendum opinion, the Veteran should be asked to identify any private and/or VA treatment providers who have rendered psychiatric treatment since March 2016.  VA must then make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159 (2016).

The Board further notes that in a December 2011 statement, the Veteran appears to request a hearing.  Additionally, in the June 2016 Form 646 and January 2017 IHP, the Veteran's representative allude that the Veteran requested a hearing.  It is unclear whether he desires a local RO hearing, or a hearing before the Board.  Such should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain from the Veteran whether he desires a hearing, either a local hearing before the RO or a Board hearing.  If he does, schedule accordingly.

2.  The Veteran should be asked whether he has additional evidence pertaining to his acquired psychiatric disorder, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from March 2016 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development in #2 has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous March 2015 VA psychiatric examination, if available.  If determined necessary, schedule the Veteran to attend a new VA examination.  

Based on review of the claim file and/or new examination of the Veteran, the examiner is asked to provide opinions as to the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the symptoms and conditions for which the Veteran was treated in March 1988 were early manifestations of his current delusional disorder, NOS?  

(b) is it at least as likely as not (at least a 50 percent probability) that the Veteran's delusional disorder, NOS is related etiologically to the psychiatric symptoms and condition for which he received VA treatment in March of 1988?

In particular, the Board would like the examiner to note the March - October 1988 VA treatment records wherein the Veteran was treated for his back following an altercation with the police, and a diagnosis of anxiety was provided in March 1988.

The examiner's findings and conclusions should be stated in a report that is associated with the claims file.  For all stated findings and conclusions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should indicate that expressly in the report and provide further supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

